Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-9 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
With Regard to claims 1, 6, and 9, 
Misawa (US 20180212477 A1) teaches a control apparatus ( e.g., 250, Fig. 3) for a power transmitter apparatus ( e.g., 10, Fig. 3) that transmits power to a power receiver apparatus (e.g., 20, Fig. 3)  comprising a power receiving coil ( e.g., 310, Fig. 3, see [0051] 310 includes a coil), in a contactless manner ( see Fig. 3 contactless between 10 and 20) , wherein the power transmitter apparatus comprises: a power transmitting coil ( e.g., 240 includes a coil, [0041]), and a power supply circuit that generates transmitting power having a variable voltage ([0045] duty cycle of voltage can be tuned by 250 through 220) and a variable frequency ( 220 , 230 can tune the frequency, [0039][0040]) and supplies the transmitting power to the power transmitting coil( e.g., 240 includes a coil, [0041]), determines a voltage for the transmitting power ( voltage with determined duty cycle command, [0067]) at which the output voltage of the power receiver apparatus is equal to a predetermined target voltage ( see [0067] the output voltage is adjusted so that the transmission power approaches the target power Psr, see [0066] Psr is generated so that reception power can reach a desired level)  and controls the power supply circuit to generate the transmitting power voltage determined ( see Fig. 3).
Kanakasabai (US20200099256A1) teaches a control circuit that determines a transmitting frequency, the transmitting frequency at least locally minimizing dependence of an output voltage of the power receiver apparatus on a load value of the power receiver apparatus ([0012] By operating the wireless power transfer system at this optimal operating frequency, an output voltage of the wireless power transfer system is controlled or maintained within a desired threshold value independent of variations in a device load coupled to the wireless power transfer system and/or impedance in the wireless power transfer system), controls the power supply circuit to generate the transmitting power voltage determined ( see [0013])
KU (KR 101753013 B1) teaches the control apparatus comprises:
a detection circuit that detects at least one of a value of a current flowing through the power transmitting coil, and a value of a current or voltage generated by the auxiliary coil ( see abstract, the control unit which measures the multiple transmission coil each currents and voltage and applies the charging power source based on the current of the above-mentioned measured each transmission coil and size of the voltage among multiple transmission coils in the partial transmission coil.)
Urano (US20110095619A1) teaches an auxiliary coil (L1, Fig. 1) l electromagnetically coupled to the power transmitting coil (L2, Fig. 1).
However, the prior art of record fails to teach or suggest a control circuit that determines a transmitting frequency based on the value detected by the detection circuit, the transmitting frequency at least locally minimizing dependence of an output voltage of the power receiver apparatus on a load value of the power receiver apparatus while the detected value is at least one of a value of a current flowing through the power transmitting coil, and a value of a current or voltage generated by the auxiliary coil in combination with other limitations of the claim.
With regard to claims 2-5, 7-8, they depend on claim 1 or claim 6.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uhrig  (US20210162870A1) teaches a load with low power requirements can be connected to the DC link at the current operating point, so that - to reduce the losses - the DC link voltage can be reduced (reduction of the voltage-dependent losses)
Oraw (US 8330436 B2) teaches a switched capacitor converter with a switching frequency that remains constant for all loads with the regulated output current provided by the converter of the second type concurrently supplied with current provided by the switched capacitor converter to reduce load dependence of an output voltage of the hybrid parallel power conversion stage.
Guo (US 20070018624 A1) teaches a current feed-forward, configured to reduce a load dependence of a loop gain by reducing a load current dependence of a low frequency component of a gain of the error voltage to the output voltage with a current loop closed.
Wendt (US 8330391 B2) teaches a generator for generating a control signal for controlling the transistors for reducing a dependency between the input signal and the output signal, wherein the control signal is dependent on the input signal and independent from the output signal, and wherein the generator generates the control signal such that a product of the input voltage level and the frequency of the pulse signal is kept constant
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836